Citation Nr: 1512930	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to January 31, 2003 for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted an effective of January 31, 2003 for service connection for a low back disability in accordance with a June 2011 Board decision granting service connection.

The effective date of January 31, 2003 was applied by the RO as it was the day the Veteran filed a claim to reopen after a May 2001 rating decision.  The June 2011 Board decision was in response to the Veteran's perfected appeal after a December 2003 rating decision.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran failed to perfect an appeal with respect to a May 2001 rating decision that determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability, and as a result it became final.

2.  Following the May 2001 denial, there is no evidence of an earlier formal or informal claim to reopen for service connection for a low back disability prior to January 31, 2003.


CONCLUSION OF LAW

1.  The May 2001 rating decision, which denied service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for an effective date prior to January 31, 2003 for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A.§ 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA sent multiple letters to the Veteran with proper notice information.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  VA has associated VA treatment records with the file, to include VA examinations.  There is no indication that additional private treatment records or relevant SSA records exist.  As such, the Board finds that VA has no duty to associate these records with the file.

II. Timeliness of Appeal

The Veteran's main contention, as explained in a November 2014 Appellant Brief, is that he filed a timely substantive appeal to the May 2001 rating decision denying entitlement to service connection for a back condition.  As a result, he contends that entitlement to service connection should be granted prior to January 31, 2003.  This effective date was originally chosen by the RO as it was the date the Veteran filed a Form 9 Substantive Appeal, which the RO found to be untimely, and as a result treated it as a claim to reopen.  The Board will address this matter first.

Appellate review of a determination is initiated when a notice of disagreement (NOD) is timely filed.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2014).  The claimant or his/her representative has 1 year from the date the AOJ mails notice of the determination to file a NOD.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon receipt of the NOD, the AOJ reviews its previous determination.  38 U.S.C.A. § 7105(d)(1).  If the previous determination is continued, the AOJ must prepare a SOC.  Id.  The claimant or his/her representative has 60 days from the date the AOJ mails the SOC or the remainder of the 1 year period from the date the AOJ mailed notice of the determination being appealed, whichever comes later, to perfect the appeal by filing a substantive appeal (Form 9). 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).

An extension of the 60-day period may be granted on request for good cause. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Such a request must be in writing, must be filed with the VA office from which the claimant received notice of the determination being appealed, and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

VA further may waive objecting to the timeliness of a substantive appeal filed after expiration of the 60 day period.  It has been determined, for example, that VA waived any objection to the timeliness of a substantive appeal because the RO consistently treated the matter as timely appealed and certified the matter to the Board and because testimony regarding the matter was taken before a member of the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  It also has been determined that VA waived any objection to the timeliness of a substantive appeal because the RO obliged the claimant when he requested that he be allowed to go forward with his claim after expiration of the 60 day period.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  The RO continuing to adjudicate the claim or the Board adjudicating the claim additionally has been determined to constitute a waiver on VA's part of any objection to the timeliness of a substantive appeal.  See Gomez v. Principi, 17 Vet. App. 369 (2003); Rowell v. Principi, 4 Vet. App. 9 (1993).

Although a matter of controversy and uncertainty, the possibility exists that the period to file a substantive appeal finally is subject to equitable tolling.  The United States Supreme Court has held that federal courts cannot create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205 (2007). Subsequently, the United States Court of Appeals for Veterans Claims (Court) overturned prior precedent by holding that equitable tolling does not apply to VA jurisdictional statutes.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009).  The Court found in Hunt v. Nicholson, 20 Vet. App. 519 (2006), that a substantive appeal is a nonjurisdictional requirement, however.  Furthermore, the Board is not a federal court but rather an appellate authority within an executive agency.  It therefore shall be presumed herein that the concept of equitable tolling should be considered.

Several situations have been found to justify equitable tolling.  It is sufficient where the claimant actively pursued judicial remedies by filing a defective pleading during the statutory period.  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  It also is sufficient where the claimant has been induced or tricked by his/her adversary's misconduct into allowing a filing deadline to pass.  Id.  Mental illness may be sufficient if it directly resulted in the failure to make a timely filing. Barrnett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004). 

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following 3 requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id. 

Service connection for residuals of a back injury was denied by the RO in rating decisions issued in October 1984, December 1999, and May 2001.  He submitted a timely Notice of Disagreement (NOD) of the May 2001 decision in October 22, 2001.  Thereafter, the RO provided the Veteran with a Statement of the Case on September 27, 2002 addressing his claim.   

Under pertinent VA regulations, the Veteran had the later of one year following notification of the adverse decision (i.e. May 29, 2002) or 60 days following the issuance of the SOC (i.e. November 22, 2002) to file a substantive appeal.  As November 22, 2002 is the later of the two, that date is construed as the filing deadline.  See 38 C.F.R. §§ 20.202, 20.302(b).  

The Veteran submitted a Form 9 Substantive Appeal that was received on February 3, 2003, and signed by the Veteran on January 31, 2003.  This was submitted more than 1 year after the Veteran was informed of the May 2001 rating decision that denied his claim and more than 60 days after he was furnished with the September 2002 SOC addressing this issue.  There is nothing in the record to show that the Veteran requested an extension of time for filing his substantive appeal.

Review of the record reveals that there is no basis for finding that VA waived objecting to the timelines of the Veteran's substantive appeal.  The RO did not treat the Veteran's substantive appeal as if it were timely, or oblige any request from him to be allowed to proceed despite it being untimely, by continuing to adjudicate his claim for service connection for a low back condition. 

With respect to equitable tolling, the evidence does not show that the Veteran filed a substantive appeal which was somehow defective prior to January 31, 2003.  No documents whatsoever were submitted to VA between the issuance of the SOC and the date of the Form 9 addressing this issue.  There is no indication that the Veteran was induced or tricked by adversarial misconduct into allowing a filing deadline to pass.  The VA disability system is paternalistic in nature rather than adversarial.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  It is recognized, however, that misconduct such as misinformation from VA could cause a claimant to miss a filing deadline. Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Here, VA accurately informed the appellant in the notice letter mailed along with the SOC that he had the latter of the remainder of the 1 year period following notification of the adverse decision or 60 days after issuance of the SOC to file a substantive appeal.  The Veteran has not contended that he received any conflicting information regarding this deadline, whether in the form of another letter or other written communication or in the form of verbal advice from a VA employee.  Absent is a showing that the Veteran suffered from a mental illness which directly resulted in his failure to timely file his substantive appeal. 

That leaves equitable tolling due to an extraordinary circumstance.  The Veteran has not asserted, nor does the evidence reflect, the present of any extraordinary circumstances that would warranted a tolling of the time period to file a substantive appeal. 

In sum, the Veteran's substantive appeal was untimely.  No extension of this period for good was requested.  Neither the RO nor the Board waived objecting to the timeliness of the substantive appeal. Equitable tolling is not justified.  Accordingly, the Board must conclude that a timely appeal of the denial of service connection for a low back condition had not been received with regard to the May 2001 rating decision.   This is the most recent final denial of the claim for service connection for a back disability.

III.  Entitlement to an Earlier Effective Date for Service Connection

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

As mentioned, the Veteran was granted service connection for a low back disability effective January 31, 2003.  The effective date of January 31, 2003 was chosen by the RO as it was the date that the Veteran submitted a claim to reopen his service connection claim for a low back disability following the most recent final disallowance of his claim.  The record indicates that this is the latter of the date of receipt of the claim and the date entitlement arose. 

Consistent with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, there is no evidence that the Veteran filed a claim to reopen following the most recent final denial (May 2001) prior to January 31, 2003.  Thus, the Board is unable to grant service connection for a low back disability prior to January 31, 2003.


ORDER

Entitlement to an effective date prior to January 31, 2003 for service connection of a low back disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


